Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action has been issued in response to amendment filed on 11/16/2021, Claims (1-8) and (9-15) are pending. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  
Claims (1-8) and (9-15) are presented for examination.

Response to Arguments

Applicants' arguments have been carefully and respectfully considered and addressed. The arguments presented are moot based on amendment.
With regards to Applicant’s argument stating that the combination of cited arts does not teach generating an interaction profile based on the values of the profile parameters. Examine respectfully disagrees, ([0007-0008], [0011-0014], [0025] wherein Ganesh implements criteria for selecting one or more users based on their social network data, which implies a selection of multiple profiles based analysis of certain criteria and social network data that includes activities variables such as likes and dislikes).


Claim Interpretation - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Independent claim 9 describes claim limitations “a parameter module” and “a recommendation module” which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, independent claims 9 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [0028] of the specification describes the functional language as connected to physical hardware when each of the units are performing its duty. 
By this interpretation, the examiner is satisfied with the description of the functional language and the use of sufficient structure as described in the specification of the application. 
Thus, it appears that claim 9 is properly invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Ganesh  et al. US Patent Application Publication US 20160180403 A1 (hereinafter Ganesh) in view of Jones. US Patent Application Publication US 20090106040 A1 (hereinafter Jones).
Regarding claim 1, Ganesh teaches a method comprising: determining a plurality of profile parameters (Abstract, [0006-0007]) associated with a user, wherein the profile parameters are indicative of behavior, likes and dislikes of the user (Abstract, [0007], [0011], [0013] wherein Ganesh describes generating and creating different profiles for users based on analyzing attributes and parameters of the users, wherein the profiles include comprehensive profiles, demographic profiles, psychographic profiles and network activity profiles) and wherein each of the profile parameters has values based on analysis of the user ([0007-0008], [0011-0014], [0025] wherein Ganesh implements criteria for selecting one or more users based on their social network data, which implies a selection of multiple profiles based analysis of certain criteria and social network data that includes activities variables such as likes and dislikes) determining interaction parameters associated with the user, wherein the interaction parameters are indicative of interactional aspects of the user ([0003], [0011], [0025], [0037], [0041] wherein Ganesh generates reports related that include visual tracking of the dynamic changes in the interaction patterns of the customer and the user groups associated with the customer via the one or more social networks) generating an interaction profile for the user based on the values of the determined profile parameters and the interaction parameters associated with the user ([0003], [0011], [0025], [0037], [0041] wherein Ganesh generates reports related that include visual tracking of the dynamic changes in the interaction patterns of the customer and the user groups associated with the customer via the one or more social networks, wherein the reports is part of comprehensive profile), ([0007-0008], [0011-0014], [0025] wherein Ganesh implements criteria for selecting one or more users based on their social network data, which implies a selection of multiple profiles based analysis of certain criteria and social network data that includes activities variables such as likes and dislikes).
Ganesh does not teach and providing suggestions to the user, for interaction with other users, based on the interaction profile of the user.
However in analogous art of providing recommendation based on the user interaction, Jones teaches and providing suggestions to the user, for interaction with other users, based on the interaction profile of the user (Abstract, [0010], [0019], [0021], [0025], [0028-0037] wherein Jones gathers users’ interaction and improves recommendations based on the gathered information).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Ganesh with Jones by incorporating the method of providing recommendation based on the user interaction, Jones teaches and providing suggestions 
Regarding claim 2, Ganesh as modified by Jones teaches wherein the method further comprises: identifying an event associated with the user; providing suggestions to the user for the event ([0007], [0017], [0035-337] wherein Jones identifies user behavior and analyzes the user interaction in order to identify the accurate spaces, places and events for recommendation).
Regarding claim 3, Ganesh as modified by Jones teaches identifying at least one other individual associated with the event; generating an interaction profile for the at least one other individual based on profile parameters and interaction parameters associated with at least one other individual; and providing suggestions to the user for the event based on interaction profile of the user and the interaction profile of the at least one other individual ([0007], [0017], [0021], [0026], [0035-337] wherein Jones identifies user behavior and analyzes the user interaction in order to identify the accurate spaces, places and events for recommendation. And wherein the spaces represent other users that have similar interest and similar behavior).
Regarding claim 4, Ganesh as modified by Jones teaches wherein the profile parameters comprises at least one of personality type, favorite genre of movies, type of music, hobbies, favorite places, favorite cuisine, phycology, sociology, and environmental condition, political favorites, sports favorites ([0035], [0037], [0046], [0048] wherein Ganesh determines a match between users and generates profiles based on different variables and the user engagement with topics such as politics, sports, movies, music, wherein variables include personality, skills set, education level, experience and language skills), ([0019], [0026], [0035]  wherein Jones, for the purpose of generating recommendation, matches the user profiles based sports activities and places of interest, ).
Regarding claim 5, Ganesh as modified by Jones teaches wherein the interaction parameters comprises at least past interaction experiences ([0035], [0037], [0046], [0048] wherein Ganesh determines a match between users and generates profiles based on different variables and the user engagement with topics such as politics, sports, movies, music, wherein variables include personality, skills set, education level, experience and language skills).
 Regarding claim 6, Ganesh as modified by Jones teaches wherein the providing suggestions comprises at least one of location for an event, topics of discussion during the event, attire for the event and special requirement for the event ([0030] wherein Ganesh includes topics of events such as birthdays and location as parameters), ([0019], [0023], [0035] wherein Jones recommend content based on measuring affinities between users and include events and places in the recommendation). 
Regarding claim 7, Ganesh as modified by Jones teaches wherein the suggestions to the user is provided based on a group of the user and the other individuals, and wherein the group is based on at least one of age, sex, professional goal, business goal, objective of life ([0032] wherein Jones provides recommendations based on age)     
Regarding claim 8, Ganesh as modified by Jones teaches wherein the suggestions are provided based on historical interactions of the user and the other individuals ([0007], [0032] wherein Jones recommend social interaction spaces to individuals based upon asynchronous information about an event at a venue entered into the system at a time that is independent of when the relevant event(s) is/are occurring) or historical information (e.g., information about a type of event typically occurring at a venue) so as to allow search algorithms to match an individual to a space (e.g., in a situation where an individual is attempting to locate an e-mail discussion list about dogs, or places)).
Regarding claim 9, Ganesh teaches An interaction recommendation system comprising: a parameter module to ([0012]) determine a plurality of (Abstract, [0006-0007]) profile parameters associated with a user, wherein the profile parameters are indicative of behavior, likes and dislikes of the user, and wherein each of the profile parameters have values based on analysis of the user (Abstract, [0007], [0011], [0013] wherein Ganesh describes generating and creating different profiles for users based on analyzing attributes and parameters of the users, wherein the profiles include comprehensive profiles, demographic profiles, psychographic profiles and network activity profiles), ([0007-0008], [0011-0014], [0025] wherein Ganesh implements criteria for selecting one or more users based on their social network data, which implies a selection of multiple profiles based analysis of certain criteria and social network data that includes activities variables such as likes and dislikes) determining interaction parameters associated with the user, wherein the interaction parameters are indicative of interactional aspects of the user ([0003], [0011], [0025], [0037], [0041] wherein Ganesh generates reports related that include visual tracking of the dynamic changes in the interaction patterns of the customer and the user groups associated with the customer via the one or more social networks) generating an interaction profile for the user based on the values of  the determined profile parameters and the interaction parameters associated with the user ([0003], [0011], [0025], [0037], [0041] wherein Ganesh generates reports related that include visual tracking of the dynamic changes in the interaction patterns of the customer and the user groups associated with the customer via the one or more social networks, wherein the reports is part of comprehensive profile), ([0007-0008], [0011-0014], [0025] wherein Ganesh implements criteria for selecting one or more users based on their social network data, which implies a selection of multiple profiles based analysis of certain criteria and social network data that includes activities variables such as likes and dislikes). 
Ganesh does not teach and providing suggestions to the user, for interaction with other users, based on the interaction profile of the user.
However in analogous art of providing recommendation based on the user interaction, Jones teaches and providing suggestions to the user, for interaction with other users, based on the interaction profile of the user (Abstract, [0010], [0019], [0021], [0025], [0028-0037] wherein Jones gathers users’ interaction and improves recommendations based on the gathered information).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Ganesh with Jones by incorporating the method of providing recommendation based on the user interaction, Jones teaches and providing suggestions to the user, for interaction with other users, based on the interaction profile of the user of Jones into the method of generating an interaction profile for the user based on the determined profile parameters and the interaction parameters associated with the user of Ganesh in order to gather user’s information in real-time including social interaction space (Jones: Abstract).
Claim 10 is similar in scope to claim 6 and are therefore rejected under similar rationale.
Claim 11 is similar in scope to claim 7 and are therefore rejected under similar rationale
Claim 12 is similar in scope to claim 2 and are therefore rejected under similar rationale
Claim 13 is similar in scope to claim 3 and are therefore rejected under similar rationale
Claim 14 is similar in scope to claim 8 and are therefore rejected under similar rationale
Regarding claim 15, Ganesh as modified by Jones teaches wherein the historical interactions include a social media post, a social media status, last attended event, frequency of contact with other individuals ([0007], [0017], [0021-0026], [0029] wherein Jones calculates the affinity that includes extrapolating preferences of an individual based on historical data, wherein the historical data includes interaction with other users in a social media and interests in events).  

Conclusion


THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory 	period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/HASSAN MRABI/Examiner, Art Unit 2144